Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Höpfner (U.S. Patent Application Publication No. 2010/0310129), referred herein as Höpfner, in view of Wexler (U.S. Patent Application Publication No. 2014/0193039), referred herein as Wexler.
Regarding claim 1, Höpfner teaches a computer-implemented method for generating an image, the method comprising: receiving an image having a plurality of points specified in an image space, extracting a portion of the image, and transforming points among the extracted portion from the image space to a parameter space defined by a distance parameter and an orientation parameter (para 29, lines 20-24; para 30, lines 1-9; para 32, lines 4-7; para 35, lines 6-9); identifying a set of intersection points in the parameter space that indicate at least one occurrence of a geometry feature in the extracted portion of the image (para 35, lines 23-27; paras 77-81; para 86, lines 1-9); augmenting the portion of the image with a plurality of new pixels, wherein the plurality 
Höpfner teaches that the image can be a 3D image comprised of a stack of 2D images (para 22, lines 17-28), but does not explicitly teach generating a composite image.  Wexler teaches a method for generating a composite image comprising receiving an image, extracting a portion of the image, transforming points in the portion of the image to determine distance and orientation parameters, and identifying intersection points that indicate a geometry feature (para 137, lines 1-15; para 141, lines 1-9; para 178, the last 20 lines; para 183), and further comprising generating a composite image, the image including a plurality of images corresponding to other portions of the image (para 134, lines 1-9; para 135, lines 1-10 and the last 8 lines).  It would have been obvious to one of ordinary skill in the art to utilize image compositing because as known in the art, and shown in Wexler, this helps add additional object information to the images, even for hidden objects, such that better image processing and object position/orientation calculations can be made (see, for example, Wexler, para 133; para 135, lines 1-5).
Regarding claim 2, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, wherein the parameter space is a Hough parameter space, and transforming the points among the extracted portion comprises performing a Hough transform on the points among the extracted portion (Höpfner, para 35, lines 6-9 and 23-27; Wexler, para 141, lines 1-7).
Regarding claim 3, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, further comprising: determining an angle difference between a pair of identified intersection points in the parameter space; comparing the angle difference with a threshold; and in response to the angle difference being compliant with the threshold, identifying an occurrence of the geometry feature; and generating the plurality of new pixels based on the identified occurrence of the geometry feature (Höpfner, paras 77-81; para 86, lines 1-9; para 88, the last 7 lines; para 94, lines 1-7 and last 7; Wexler, para 137, lines 1-15 and 31-35).
Regarding claim 4, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, further comprising: determining a number of occurrences of the geometry feature in the portion; and generating the plurality of new pixels based on the number of identified occurrences of the geometry feature (Höpfner, figs 8 and 9; para 35, lines 6-9 and 17-27; para 39, lines 1-8; paras 196 and 197).
Regarding claim 6, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, wherein the geometry feature is a right angle (Wexler, para 137, lines 31-35; para 178, the last 20 lines).
Regarding claim 7, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, wherein the image is a satellite image (Wexler, para 64, the last 2 lines; para 75, lines 1-6 and the last 7 lines).
Regarding claim 8, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, further comprising: identifying an intersection point in the parameter space having maximum intensity; and generating a vector based on the identified intersection point having maximum intensity, wherein the composite image is 
Regarding claim 9, Höpfner in view of Wexler teaches the computer-implemented method of claim 1, further comprising: receiving a request indicating at least one of a characteristic distance; determining a distance difference between a pair of identified intersection points in the parameter space; comparing the distance difference with the requested characteristic distance; and in response to the distance difference being compliant with the requested characteristic distance, identifying a presence of an object in the portion of the image (Wexler, para 178, lines 1-3 and the last 20 lines; para 183; para 193, lines 1-5; para 194).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processor, which is taught by Höpfner, paras 9 and 114); thus they are rejected on similar grounds. 
Regarding claims 11-13 and 15-17, the limitations of these claims substantially correspond to the limitations of claims 2-4 and 6-8, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the storage medium and processor, which is taught by Höpfner, paras 9 and 114); thus they are rejected on similar grounds.
Regarding claims 19 and 20, the limitations of these claims substantially correspond to the limitations of claims 2 and 6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art teaches the method of claim 1 and teaches determining the number of occurrences of geometry features.  It is also known to generating heat/distribution maps or bitmaps of pixel data.  In the context of claims 1, 4, and 5 as a whole, however, the prior art does not teach the method of claim 1, 
further comprising determining a number of occurrences of the geometry feature in the portion; generating the plurality of new pixels based on the number of identified occurrences of the geometry feature; assigning a pixel value to the plurality of pixels based on the number of identified occurrences of the geometry feature; and augmenting the portion of the image with pixels of the assigned pixel value to overlay the portion of the image, wherein the composite image is a grid map showing distributions of different numbers of identified occurrences of the geometry feature.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 5; thus this claim comprises allowable subject matter for the reasons discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bradski (U.S. Patent No. 10,852,838); Methods and systems for creating virtual and augmented reality.
Lablans (U.S. Patent No. 10,896,327); Device with a camera for locating hidden object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613